El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Los peticionarios tenían la idea de que el Secretario de la Corte de Distrito de San Juan estaba en el deber meramente-ministerial de registrar sentencia Inego de anotada una re-beldía. Presentaron solicitud de mandamm ante esta Corte.
No se adujo razón satisfactoria alguna para presenlar en primera instancia la petición ante este Tribunal y la misma debe ser denegada por ese solo motivo.
La razón principal para negarnos a librar el auto está, en entera armonía con nuestro reglamento y con lo que liemos dicho en el párrafo que antecede. Es generalmente la corte de distrito la que debe tener 1a. supervisión de sus propios em-pleados y exigirles, mediante orden directa en virtud de mo-ción, o por mandamus, el cumplimiento de sus deberos.
En todo caso, el camino más corto y de todo punto inofeu-*667sivo es acudir a la corte con una moción solicitando qne se ordene al secretario qne actúe.
Igualmente, el auto de mandamus no debe ser expedido por un tribunal superior a menos que éste se convenza de que el caso es meritorio.
El anto de mandamus está sujeto a la discreción legal y en equidad de la'corte. Life & Fire Ins. Co. of New York v. Wilson, 8 Pet. 290, 301; Lutz v. Post, 14 D.P.R. 860, 878; 38 C. J. 550, sec. 20.

Dp.be declararse sin lugar la petición.